


110 HR 2376 IH: Terrorism Prevention and Deterrence

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2376
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Mr. Franks of Arizona
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit the rewarding of suicide bombings, to
		  prohibit terrorist kidnappings and sexual assaults, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Terrorism Prevention and Deterrence
			 Act of 2007.
		2.Prevention and
			 deterrence of terrorist suicide bombings
			(a)Offense of
			 rewarding or facilitating international terrorist acts
				(1)In
			 generalChapter 113B of title 18, United States Code, is amended
			 by adding at the end the following:
					
						2339E.Providing
				material support to international terrorism
							(a)DefinitionsIn
				this section:
								(1)The term
				facility of interstate or foreign commerce has the same meaning as
				in section 1958(b)(2).
								(2)The term
				international terrorism has the same meaning as in section
				2331.
								(3)The term
				material support or resources has the same meaning as in section
				2339A(b).
								(4)The term
				perpetrator of an act includes any person who—
									(A)commits the
				act;
									(B)aids, abets,
				counsels, commands, induces, or procures its commission; or
									(C)attempts, plots,
				or conspires to commit the act.
									(5)The term
				serious bodily injury has the same meaning as in section
				1365.
								(b)ProhibitionWhoever,
				in a circumstance described in subsection (c), provides, or attempts or
				conspires to provide, material support or resources to the perpetrator of an
				act of international terrorism, or to a family member or other person
				associated with such perpetrator, with the intent to facilitate, reward, or
				encourage that act or other acts of international terrorism, shall be fined
				under this title, imprisoned not more than 25 years, or both, and, if death
				results, shall be imprisoned for any term of years or for life.
							(c)Jurisdictional
				basesA circumstance referred to in subsection (b) is
				that—
								(1)the offense occurs
				in or affects interstate or foreign commerce;
								(2)the offense
				involves the use of the mails or a facility of interstate or foreign
				commerce;
								(3)an offender
				intends to facilitate, reward, or encourage an act of international terrorism
				that affects interstate or foreign commerce or would have affected interstate
				or foreign commerce had it been consummated;
								(4)an offender
				intends to facilitate, reward, or encourage an act of international terrorism
				that violates the criminal laws of the United States;
								(5)an offender
				intends to facilitate, reward, or encourage an act of international terrorism
				that is designed to influence the policy or affect the conduct of the United
				States Government;
								(6)an offender
				intends to facilitate, reward, or encourage an act of international terrorism
				that occurs in part within the United States and is designed to influence the
				policy or affect the conduct of a foreign government;
								(7)an offender
				intends to facilitate, reward, or encourage an act of international terrorism
				that causes or is designed to cause death or serious bodily injury to a
				national of the United States while that national is outside the United States,
				or substantial damage to the property of a legal entity organized under the
				laws of the United States (including any of its States, districts,
				commonwealths, territories, or possessions) while that property is outside of
				the United States;
								(8)the offense occurs
				in whole or in part within the United States, and an offender intends to
				facilitate, reward or encourage an act of international terrorism that is
				designed to influence the policy or affect the conduct of a foreign government;
				or
								(9)the offense occurs
				in whole or in part outside of the United States, and an offender is a national
				of the United States, a stateless person whose habitual residence is in the
				United States, or a legal entity organized under the laws of the United States
				(including any of its States, districts, commonwealths, territories, or
				possessions).
								.
				(2)Technical and
			 conforming amendments
					(A)Table of
			 sectionsThe table of sections for chapter 113B of title 18,
			 United States Code, is amended by adding at the end the following:
						
							
								2339D. Receiving military-type training from a foreign
				terrorist organization.
								2339E. Providing material support to
				international
				terrorism.
							
							.
					(B)Other
			 amendmentSection 2332b(g)(5)(B)(i) of title 18, United States
			 Code, is amended by inserting 2339E (relating to providing material
			 support to international terrorism), before or 2340A (relating
			 to torture).
					(b)Increased
			 penalties for providing material support to terrorists
				(1)Providing
			 material support to designated foreign terrorist
			 organizationsSection 2339B(a) of title 18, United States Code,
			 is amended by striking 15 years and inserting 25
			 years.
				(2)Providing
			 material support or resources in aid of a terrorist crimeSection
			 2339A(a) of title 18, United States Code, is amended by striking 15
			 years and inserting 40 years.
				(3)Receiving
			 Military-Type training from a foreign terrorist
			 organizationSection 2339D(a) of title 18, United States Code, is
			 amended by striking ten years and inserting 15
			 years.
				(4)Addition of
			 attempts and conspiracies to an offense relating to military
			 trainingSection 2339D(a) of title 18, United States Code, is
			 amended by inserting , or attempts or conspires to receive,
			 after receives.
				3.Terrorist
			 murders, kidnappings, and assaults
			(a)Penalties for
			 terrorist murder and manslaughterSection 2332(a) of title 18,
			 United States Code, is amended—
				(1)in paragraph (1),
			 by striking fined under this title and all that follows and
			 inserting punished as provided under section 1111(b);;
			 and
				(2)in paragraph (2),
			 by striking fined under this title and all that follows and
			 inserting punished as provided under section 1112(b);
			 and.
				(b)Addition of
			 offense of terrorist kidnappingSection 2332 of title 18, United
			 States Code, is amended—
				(1)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively; and
				(2)by inserting after
			 subsection (b) the following:
					
						(c)KidnappingWhoever
				outside the United States unlawfully seizes, confines, inveigles, decoys,
				kidnaps, abducts, or carries away, or attempts or conspires to seize, confine,
				inveigle, decoy, kidnap, abduct or carry away, a national of the United States
				shall be punished as provided under section
				1201(a).
						.
				(c)Addition of
			 sexual assault to definition of offense of terrorist
			 assaultSection 2332(d) of title 18, United States Code, as
			 redesignated by subsection (b) of this section, is amended—
				(1)in paragraph (1),
			 by inserting (as defined in section 1365, including any conduct that, if
			 the conduct occurred in the special maritime and territorial jurisdiction of
			 the United States, would violate section 2241 or 2242) after
			 injury;
				(2)in paragraph (2),
			 by inserting (as defined in section 1365, including any conduct that, if
			 the conduct occurred in the special maritime and territorial jurisdiction of
			 the United States, would violate section 2241 or 2242) after
			 injury; and
				(3)by striking the
			 matter following paragraph (2) and inserting the following:
					
						shall be
				punished as provided under section
				2242..
				
